UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:April30, 2009 Estimated average burden hours per response 2.50 SEC FILE NUMBER 000-53044 CUSIP NUMBER (Check one): o Form10-K o Form20-F o Form11-K x Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: March 31, 2008 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Mortgage Shakers, Inc. Full Name of Registrant Former Name if Applicable 511 NE 94th Street Address of Principal Executive Office (Street and Number) Miami Shores, Fl. 33138 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) to Rule 12b-25(b), the following should be completed. (Check box if appropriate) S (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; S (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or Form 10-QSB or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and £ (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report portion thereof, could not be filed within the prescribed time period. The
